Citation Nr: 0527263	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for skin disability, 
including tumid lupus, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to December 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2001 rating decision of the Chicago Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in November 2003 when it was remanded for additional 
development.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The Board notes that in July 2002, a hearing was held before 
a Veterans Law Judge (VLJ) who is presently no longer 
employed by the Board.  Pursuant to 38 C.F.R. § 20.707, the 
VLJ who conducts a hearing shall participate in making the 
final determination of the claim.  In November 2003, the 
Board remanded this case and directed the RO to schedule the 
veteran for another hearing before the Board, if he so 
desired. 

In July 2005, the veteran testified before the undersigned at 
a hearing at the RO (Travel Board hearing).  Unfortunately, 
the tape of the hearing was either inaudible or destroyed, 
and thus a transcription could not be made.  In an August 
2005 letter from the Board, the veteran was notified that a 
transcription of the July 2005 hearing could not be made, and 
he was offered the opportunity to appear for another hearing.  
In correspondence received by the Board in September 2005, 
the veteran responded that he wished to attend another Travel 
Board hearing.  Due process considerations mandate that the 
hearing be rescheduled.  38 C.F.R. § 20.717.  
Because Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following: 

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide him (and his 
representative) with written notification 
as to the date, time, and location of 
said hearing. 

The claim should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence/argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


